Per Curiam,
This case depended mainly on questions of fact which were fairly submitted to the jury with instructions which appear to have been substantially correct and adequate. The only subjects of complaint are the affirmance of plaintiff’s second and fourth points, for charge, recited in the first two specifications, and the refusal of the court to affirm defendant’s fifth and sixth points recited in the two remaining specifications. There is nothing in the record that would justify us in' sustaining either of the specifications of error. The points recited therein were each correctly answered. As embodied in his sixth point, the contention of defendant, that “ the joint action of the parties in surrendering the patent in question and applying for a re-issue thereof .... amounted to a cancellation of the patent,” etc., is untenable. Section 4916 of the Revised Code provides that “such surrender shall take effect upon the issue of the amended patent.” The alleged surrender therefore never became effective, because the re-issue which the parties applied for was refused. The case appears to have been carefully and correctly tried, and we think the judgment should be affirmed.
Judgment affirmed.